Citation Nr: 1824300	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-28 255A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel

INTRODUCTION

The Veteran had active duty service from May 1962 to May 1970.  He also served in the U.S. Air Force Reserves from November 1974 until December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, FL.

The Veteran testified before the undersigned at a Board hearing conducted at the RO in June 2017; a copy of the transcript of the hearing has been associated with the electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After reviewing the evidence of record, the Board determines that a remand is needed for additional development.

I.  Outstanding Records

First, the Board recognizes that there are outstanding private treatment records.  In August 2013, VA made an initial request for outstanding identified records from Dr. Ellia pertaining to back and knee treatment.  Although it does not appear that Dr. Ellia responded to the request, there is no additional documentation in the claims file regarding what efforts VA made, if any, to fulfill its duty to assist the Veteran in the obtainment of these missing private treatment reports.  There also appear to be missing treatment reports from Dr. Levinson, who completed a Disability Benefits Questionnaire in October 2014.  Any such treatment reports should also be requested on remand with any needed assistance from the Veteran.  

Second, the Veteran and his representative testified that not all of his previous VA treatment records from Puerto Rico may have been associated with the electronic claims file.  The Board's review of the records from San Juan VA Medical Center indicate that records were obtained from the Mayaguez Outpatient Clinic from January 2005 to June 2011, but there were X-rays included that date back to the 1990s, suggesting that pre-2005 records may indeed be outstanding. 

II.  VA Examination of the Right Knee/Nexus Opinions

The Veteran submitted private opinions in support of his appeal, stating that his current problems "could be" related to service, including his presumed exposure to herbicides in Vietnam.  See private opinion submitted in June 2017 (the Veteran "is having problem at this point because he is older and also have some wear and tear on the body.  The bulk of the injury . . . could be [] multifactorial for example chemical exposure, injury while serving in the military, injury in Vietnam"); July 2016 private opinion ("He has multiple disc involvement which could be result of chemical exposure and injury that he sustained while he was serving in the military in Vietnam.  The bulk of injury to his spine is to exposure to multiple chemical in the Vietnam War.  Some of the injury [c]ould be [] multifactorial."  The existing June 2011 VA medical opinion obtained regarding the Veteran's back did not contemplate any relationship to herbicide exposure, and the private opinions-even if they are without an adequate rationale on their own to constitute sufficient evidence in support of a grant of service connection-triggers VA's duty to obtain an nexus opinion contemplating the theory of entitlement favorably advanced by the private physician.

Moreover, the Board observes that no VA examination has been conducted for the right knee.  Because service treatment records appear to reflect that he sustained a right leg fracture while on active duty during his Reserve service in 1985, the Board finds an opinion should be obtained to ascertain whether his right knee disorder may be related to that documented injury, as well. 

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file all outstanding and non-duplicative VA treatment records from the San Juan VA Medical Center, including from the Mayaguez Outpatient Clinic, to specifically include treatment records prior to 2005.  

2.  After obtaining any necessary consent and authorization from the Veteran, obtain outstanding private treatment records, including from (1) Dr. Ellia and (2) Dr. Levinson.

3.  After completing the steps identified above, obtain VA addendum opinion with regard to the nature and etiology of the Veteran's claimed back disorder.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The relevant records in the Veteran's electronic claims should be made available to the reviewing examiner.

The examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's claimed back disorder is related to a period of active duty (either in the U.S. Air Force or during a particular period of active duty for training or inactive duty training with the U.S. Air Force Reserves).  In responding to this question, please address the private opinions stating that the bulk of his disc disease is related to exposure to chemicals in service (or otherwise multifactorial, to include from an injury in service), as well as service treatment records documenting back complaints and treatment. 

4.  Obtain a VA examination to ascertain the nature and etiology of the Veteran's claimed right knee disorder.  The relevant records in the Veteran's electronic claims file should be made available to the reviewing examiner.

The examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's claimed right knee disorder is related to a period of active duty (either in the U.S. Air Force or during a particular period of active duty for training or inactive duty training with the U.S. Air Force Reserves).  In responding to this question, please address the fracture the Veteran apparently sustained to the right leg while on a period of active duty for training in the Reserves.  

5.  Thereafter, the claims should be re-adjudicated.  If any decision remains adverse, the Veteran should be provided a supplemental statement of the case.  The case then should be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




